DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claims submitted September 10, 2019, claims 1-9 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya JP 01-156903 (hereinafter “Sekiya”) (refer to the corresponding machine translation which is published in English).
With respect to claim 1, Sekiya teaches a medium (jelly) (P2).
Regarding the limitation comprising pyrroloquinoline quinone and/or a salt thereof as recited in claim 1, Sekiya teaches the medium comprises the potassium salt of PQQ (pyrroloquinoline quinone) or the sodium salt of PQQ (pyrroloquinoline quinone) in the examples (P2).
Regarding the limitation comprising a non-reducing sugar as recited in claim 1, Sekiya teaches the medium comprises sucrose in the examples (P2).
Regarding the limitation comprising a gelling agent as recited in claim 1, Sekiya teaches the medium comprises agar in the examples (P2).

With respect to claim 2, Sekiya is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of 0.004 to 0.05 percent by weight of pyrroloquinoline quinone and/or a salt thereof as recited in claim 2, Sekiya teaches the medium comprises 100 µM of dipotassium salt of PQQ (pyrroloquinoline quinone) (P2).  The molecular weight of dipotassium salt of PQQ is about 406 g/mol.  Thus, Sekiya teaches the medium comprises .00406% of dipotassium salt of PQQ which falls within the claimed range.
Regarding the limitation of 2 to 20 percent by weight of the non-reducing sugar as recited in claim 2,  Sekiya teaches the medium comprises 100 g of sucrose per liter of water (P2), which is about 10% of sucrose in the medium and falls within the claimed range.
Regarding the limitation of 0.2 to 5 percent by weight of the gelling agent as recited in claim 2, Sekiya teaches the medium comprises 10 g of agar per liter of water (P2), which is about 1% of agar in the medium and falls within the claimed range.

With respect to claim 3, Sekiya is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the salt of pyrroloquinoline quinone comprises a pyrroloquinoline quinone disodium salt as recited in claim 3, Sekiya teaches the salt of PQQ (pyrroloquinoline quinone) is the disodium salt (P2).

With respect to claim 4, Sekiya is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the non-reducing sugar comprises sorbitol, xylitol, or sucrose as recited in claim 4, Sekiya teaches the medium comprises sucrose in the examples (P2).

With respect to claim 5, Sekiya is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the gelling agent comprises agar or gelatin as recited in claim 5, Sekiya teaches the medium comprises agar in the examples (P2).

With respect to claim 8, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 8 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a stabilizer comprising a non-reducing sugar as an active ingredient as recited in claim 8, Sekiya teaches a sucrose stabilizer (Abstract; and P1, middle).

With respect to claim 9, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 9 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a color inhibitor comprising a non-reducing sugar as an active ingredient as recited in claim 9, Sekiya teaches a sucrose stabilizer (Abstract; and P1, middle).

Claims 1, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikekado et al. WO 2012020767 (hereinafter “Mikekado”) (refer to the corresponding patent family member, US 20130203869, which is published in English).
With respect to claim 1, Mikekado teaches a gel (paragraph [0081]).
Regarding the limitation comprising pyrroloquinoline quinone and/or a salt thereof as recited in claim 1, Mikekado teaches the gel contains a salt of pyrroloquinoline quinone (paragraph [0081]).
Regarding the limitation comprising a non-reducing sugar as recited in claim 1, Mikekado teaches the gel contains a sweetener such as sorbitol or xylitol (paragraphs [0075], [0081], and [0094]).
Regarding the limitation comprising a gelling agent as recited in claim 1, Mikekado teaches the gel contains a gelling agent (paragraph [0081]).

With respect to claim 3, Mikekado is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the salt of pyrroloquinoline quinone comprises a pyrroloquinoline quinone disodium salt as recited in claim 3, Mikekado teaches the alkali metal salt of pyrroloquinoline quinone is disodium salt (paragraph [0034]).

With respect to claim 4, Mikekado is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the non-reducing sugar comprises sorbitol, xylitol, or sucrose as recited in claim 4, Mikekado teaches the gel contains a sweetener such as sorbitol or xylitol (paragraphs [0075], [0081], and [0094]).

With respect to claim 5, Mikekado is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the gelling agent comprises agar or gelatin as recited in claim 5, Mikekado teaches the gelling agent comprises gelatin (paragraph [0076]).

With respect to claim 6, Mikekado is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the jelly is homogenized as recited in claim 6, Mikekado teaches the ingredients are mixed and the gel is homogenous (paragraphs [0017], [0075], [0076], [0078], and [0081]).

With respect to claim 7, Mikekado teaches a method of producing a gel (paragraphs [0075], [0076], [0078], and [0081]).  Additionally, Mikekado is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of blending pyrroloquinoline quinone and/or a salt thereof, a non-reducing sugar and a gelling agent as recited in claim 7, Mikekado teaches mixing the salt of pyrroloquinoline quinone, sweetener, and gelling agent (paragraphs [0075], [0076], [0078], and [0081]).

With respect to claim 8, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 8 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a stabilizer comprising a non-reducing sugar as an active ingredient as recited in claim 8, Mikekado teaches sorbitol was added and the gel structure was kept (paragraphs [0075] and [0094])

With respect to claim 9, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 9 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a color inhibitor comprising a non-reducing sugar as an active ingredient as recited in claim 9, Mikekado teaches sweeteners such as sorbitol or xylitol used for conventional gel-like food products can be selected (paragraph [0075]).

Claims 1, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto JP 2013-237644 (hereinafter “Ikemoto”) (refer to the corresponding machine translation which is published in English).
With respect to claim 1, Ikemoto teaches a gel (paragraph [0022]).
Regarding the limitation comprising pyrroloquinoline quinone and/or a salt thereof as recited in claim 1, Ikemoto teaches the gel contains PQQ (pyrroloquinoline quinone) and PQQ (pyrroloquinoline quinone) is a PQQ (pyrroloquinoline quinone) or a salt thereof (paragraphs [0010] and [0022]).
Regarding the limitation comprising a non-reducing sugar as recited in claim 1, Ikemoto teaches the gel contains a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) (paragraphs [0019], [0021], and [0022]).
Regarding the limitation comprising a gelling agent as recited in claim 1, Ikemoto teaches the gel contains a gelling agent (paragraph [0022]).

With respect to claim 3, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the salt of pyrroloquinoline quinone comprises a pyrroloquinoline quinone disodium salt as recited in claim 3, Ikemoto teaches the dialkali metal salt of PQQ (pyrroloquinoline quinone) is disodium salt (paragraphs [0010] and [0011]).

With respect to claim 4, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the non-reducing sugar comprises sorbitol, xylitol, or sucrose as recited in claim 4, Ikemoto teaches the gel contains a sweetener such as sucrose, sorbitol, or xylitol (paragraph [0022]).

With respect to claim 5, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the gelling agent comprises agar or gelatin as recited in claim 5, Ikemoto teaches the gelling agent comprises gelatin or agar (paragraph [0022]).

With respect to claim 6, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of wherein the jelly is homogenized as recited in claim 6, Ikemoto teaches the ingredients are stirred and the composition is homogenous (paragraphs [0016], [0021], [0022], and [0027]).

With respect to claim 7, Ikemoto teaches a method of producing the composition (paragraphs [0014], [0016], [0021], and [0022]).  Additionally, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of blending pyrroloquinoline quinone and/or a salt thereof, a non-reducing sugar and a gelling agent as recited in claim 7, Ikemoto teaches stirring PQQ (pyrroloquinoline quinone), sweetener, and gelling agent (paragraphs [0014], [0016], [0021], and [0022]).

With respect to claim 8, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 8 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a stabilizer comprising a non-reducing sugar as an active ingredient as recited in claim 8, Ikemoto teaches a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) is added to the composition (paragraphs [0019], [0021] and [0022]).

With respect to claim 9, it is noted that the recitation of “for a jelly containing pyrroloquinoline quinone or salt thereof” in the preamble of claim 9 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction.  See MPEP 2111.02.
Regarding the limitation of a color inhibitor comprising a non-reducing sugar as an active ingredient as recited in claim 9, Ikemoto teaches a sweetener such as sugar (sucrose, sorbitol, xylitol, etc.) is added to the composition (paragraphs [0019], [0021] and [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto JP 2013-237644 (hereinafter “Ikemoto”) (refer to the corresponding machine translation which is published in English) as applied to claim 1 above.
With respect to claim 2, Ikemoto is relied upon for the teachings of the jelly of claim 1 which have been addressed above.
Regarding the limitation of 0.004 to 0.05 percent by weight of pyrroloquinoline quinone and/or a salt thereof as recited in claim 2, Ikemoto teaches the composition comprises about 0.013% PQQ since Ikemoto teaches the composition comprises 15 mg of PQQ (115.015 g total in the composition) (paragraph [0027]).
Regarding the limitation of 2 to 20 percent by weight of the non-reducing sugar as recited in claim 2,  Ikemoto teaches the composition comprises about 9% sucrose since Ikemoto teaches the composition comprises 10g of sucrose (115.015 g total in the composition) (paragraph [0027]).
Regarding the limitation of 0.2 to 5 percent by weight of the gelling agent as recited in claim 2, Ikemoto does not expressly disclose this claimed amount.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of gelling agent present in the composition of Ikemoto through routine experimentation to obtain a gel.  One of ordinary skill in the art would have been motivated to do so because Ikemoto teaches mixing conventional gelling agent(s) to prepare a composition in gel form (paragraph [0022]) and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793